             Case 6:20-cv-00737-ADA Document 13 Filed 11/10/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                  Case No. 6:20-cv-737-ADA


                v.                                         JURY TRIAL DEMANDED


  MAPLEBEAR INC. D/B/A
  INSTACART

                Defendant


 PLAINTIFF’S UNOPPOSED MOTION TO EXTEND THE DEADLINES FOR PLAINTIFF’S
                    RESPONSE AND DEFENDANT’S REPLY
                   TO DEFENDANT’S MOTION TO DISMISS

       GreatGigz Solutions, LLC (“Plaintiff”) moves the Court for an extension of the deadline for

Plaintiff to file a response and Defendant to file a reply to Defendant’s Motion to Dismiss (“Motion”).

Defendant filed its Motion on October 27, 2020 [Dkt. No. 11]. Plaintiff’s response to the Motion is

currently due on November 10, 2020. To allow the Parties address venue discovery related to the

allegations set forth in Defendant’s motion to transfer to the Northern District of California, the Parties

have stipulated and agreed to extend the deadline for Plaintiff to respond to the Motion to be up to and

including December 4, 2020, and to extend the deadline for Defendant to reply to be up to and including

December 18, 2020. Plaintiff agrees that it will not rely on this extension in any way as a reason to deny

the Motion. This motion and agreement between the Parties should not be construed as a waiver of any

other rights or defenses.
             Case 6:20-cv-00737-ADA Document 13 Filed 11/10/20 Page 2 of 3




       Accordingly, as stipulated and agreed by the Parties, Plaintiff respectfully requests the deadline

for Plaintiff’s response to Defendant’s Motion to be up to and including December 4, 2020, and that the

deadline for Defendant’s reply be up to and including December 18, 2020.
           Case 6:20-cv-00737-ADA Document 13 Filed 11/10/20 Page 3 of 3




Date: November 10, 2020               Respectfully submitted,

                                      /s/ Thomas G. Fasone III

                                      Thomas G. Fasone III
                                      Texas Bar No. 00785382
                                      tfasone@ghiplaw.com
                                      M. Scott Fuller
                                      Texas Bar No. 24036607
                                      sfuller@ghiplaw.com
                                      GARTEISER HONEA, PLLC
                                      119 W. Ferguson Street
                                      Tyler, Texas 75702
                                      Telephone: (903) 705-7420
                                      Facsimile: (888) 908-4400


                                      Raymond W. Mort, III
                                      Texas State Bar No. 00791308
                                      raymort@austinlaw.com
                                      THE MORT LAW FIRM, PLLC
                                      100 Congress Ave, Suite 2000
                                      Austin, Texas 78701
                                      Tel/Fax: (512) 865-7950

                                      ATTORNEYS FOR
                                      GREATGIGZ SOLUTIONS, LLC
